Citation Nr: 1109487	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-35 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 17, 1966 for the assignment of a 10 percent evaluation for lumbar disc disease.

2.  Entitlement to an effective date earlier than March 3, 2006 for the assignment of a 50 percent evaluation for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1950 to June 1953, September 1953 to August 1956, and October 1958 to September 1964.

This matter is before the Board of Veterans' Appeals (Board) from a June 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to earlier effective dates for the assignment of a 10 percent evaluation for lumbar disc disease and a 50 percent evaluation for PTSD.

The issues have been recharacterized to more accurately reflect the Veteran's claims. 

In February 2011, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claim folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a February 1967 rating decision, the RO granted service connection for lumbar disc syndrome, effective November 17, 1966, and assigned a 10 percent evaluation.  The Veteran did not file a notice of disagreement with either the assigned evaluation or the effective date; the February 1967 decision is now final.

2.  In a May 2006 rating decision, the RO granted service connection for PTSD, effective March 3, 2006, and assigned a 30 percent evaluation.  The Veteran filed a notice of disagreement with the assigned evaluation only in February 2007, and in August 2007 the RO increased the evaluation to 50 percent, effective March 3, 2006.  The May 2006 rating decision is now final with respect to the effective date.

3.  In July 2008, the Veteran raised claims of entitlement to an earlier effective date for the grant of the 10 percent disability evaluation for lumbar disc disease and the grant of the 50 percent disability evaluation for PTSD.


CONCLUSIONS OF LAW

1.  The Veteran's July 2008 claim of entitlement to an earlier effective date for the grant of a 10 percent disability evaluation for lumbar disc disease was not timely filed and must be dismissed.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.302(a) (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The Veteran's July 2008 claim of entitlement to an earlier effective date for the grant of a 50 percent disability evaluation was not timely filed and must be dismissed.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 20.302(a) (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, these duties are not applicable where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001).  The appeal is being dismissed as a matter of law because the Veteran did not raise the earlier effective date issues in a timely fashion.

Accordingly, no further discussion of VA's duties is required.

II.  Earlier Effective Dates 

The Veteran alleges that disability evaluations for service-connected lumbar disc disease and PTSD should be effective from the date he was discharged from active duty.

The 10 percent disability evaluation for lumbar disc disease was granted in a February 23, 1967 rating decision.  The award was effective November 17, 1966, the date on which the Veteran filed his claim for service connection.  The Veteran did not appeal the decision.  The decision assigning the effective date for the back disability became final one year after issuance, in February 1968.  38 C.F.R. 
§§ 20.302, 20.1103.  

A 30 percent disability evaluation for PTSD was granted in an May 2006 rating decision.  The Veteran filed a notice of disagreement with respect to the assigned evaluation only.  The RO increased the evaluation to 50 percent in an August 17, 2007 rating decision.  The award was effective March 3, 2006, the date on which the Veteran filed his claim for service connection.  The Veteran did not appeal the effective date.  The decision assigning the effective date for PTSD became final one year after issuance, in May 2007.  38 C.F.R. §§ 20.302, 20.1103.  

In July 2008, more than a year after the February 1967 and May 2006 decisions became final, the Veteran filed claims for earlier effective dates for the 10 percent back disability evaluation and the 50 percent PTSD evaluation.  Where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  There is no "freestanding" earlier effective date claim that could be raised at any time.  See Rudd v. Nicholson, 20 Vet. App. 296 at 299 (2006).

The Veteran's disagreements with the effective dates were filed well beyond the filing deadline for the February 1967 and May 2006 rating decisions that assigned the effective dates.  The Court made it clear in Rudd that under these circumstances dismissal is required due to the lack of a proper claim.  Id. at 300.

Accordingly, assignment of earlier effective dates is not warranted.


ORDER

The claim for entitlement to an effective date earlier than November 17, 1966 for the assignment of a 10 percent evaluation for lumbar disc disease is denied.

The claim for entitlement to an effective date earlier than March 3, 2006 for the assignment of a 50 percent evaluation for PTSD is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


